DETAILED ACTION
Responsive to the Preliminary Amendment filed November 22, 2019. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-15, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lau et al (US 2019/0204844).
As per claim 1, Lau et al teach a robot that redefines a position using artificial intelligence, the robot comprising: 
an interface unit configured to output information and to receive information from outside (see at least paragraph [0067]); 
an obstacle sensor that senses an obstacle outside (see at least paragraph [0070]); 
a map storage unit configured to separately store an entrance-allowable area and an entrance-unallowable area in a space in which the robot moves and to store locating posts which are required for the robot to restore a position (see at least paragraph [0092]); 
a movement unit that causes the robot to move (see at least paragraph [0059]); and 
a control unit configured to control the obstacle sensor and the movement unit and to identify a position of the robot on the map (see at least paragraphs [0066, 0069, 0070]);
(see at least paragraphs [0080-0086]).  
As per claim 2, Lau et al teach wherein the control unit controls the movement unit such that the robot moves in response to an external force which is applied to the robot (see at least paragraphs [0083, 0104]).  
As per claim 3, Lau et al teach wherein, when the locating post has been selected, the control unit controls the robot such that the robot does not perform an avoidance motion of avoiding an obstacle which is repeatedly sensed by the obstacle sensor after the external force has been applied to the robot (see at least paragraphs [0083-0086]).    
As per claim 5, Lau et al teach a camera unit that captures an image, wherein the control unit causes the robot to move in response to the external force and controls the camera unit such that an image in a traveling direction of the robot is captured, and wherein the control unit compares the image captured by the camera unit with an image of the selected locating post and determines whether the robot has arrived at the selected locating post (see at least paragraphs [0063-0066, 0004]).  
As per claim 6, Lau et al teach wherein the control unit performs a process of restoring the position of the robot when the robot has arrived at the selected locating post (see at least paragraphs [0033-0035]).  
As per claim 7, Lau et al teach wherein the control unit stores a route for moving to the selected locating post with a position at which the one or more locating posts have been output or a position at which the one locating post has been selected as a starting point, and ascertains the starting point on the map on the basis of the position of the selected locating post on the map and the route when the robot arrives at the selected locating post (see at least paragraph [0082])
As per claim 8, Lau et al teach wherein the interface unit outputs information on an orientation or a detailed position of the robot at the selected locating post (see at least paragraphs [0082-0085]).  
Claims 9-15 and 17-20 contain similar limitations as the claims above and therefore are rejected under similar rationale. 
Allowable Subject Matter
Claims 4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY REFAI whose telephone number is (313)446-4867.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/RAMSEY REFAI/Primary Examiner, Art Unit 3661